13 Our job is to be the best 14 This presentation contains “forward-looking statements” within the meaning of the federalsecurities laws. These statements reflect management’s current views with respect to futureevents and are subject to risk and uncertainties. We note that a variety of factors and uncertaintiescould cause our actual results to differ significantly from the results discussed in the forward-looking statements. Factors and uncertainties that might cause such differences include, but arenot limited to: general economic, market, or business conditions; the opportunities (or lackthereof) that may be presented to us and that we may pursue; fluctuations in costs and expensesincluding the costs of raw materials, purchased energy, and freight; changes in interest rates;demand for new housing; accuracy of accounting assumptions related to impaired assets,pension and postretirement costs, and contingency reserves; competitive actions by othercompanies; changes in laws or regulations; our ability to execute certain strategic and businessimprovement initiatives; the accuracy of certain judgments and estimates concerning theintegration of acquired operations and other factors, many of which are beyond our control.Except as required by law, we expressly disclaim any obligation to publicly revise any forward-looking statements contained in this presentation to reflect the occurrence of events after the dateof this presentation. This presentation includes non-GAAP financial measures.The required reconciliations toGAAP financial measures are included on our website, www.templeinland.com. 15 Net income (loss) per share Special items Net income per share excluding special items •Cash provided by operations of $640 million in 2009 •Long-term debt reduced by $482 million in 2009 2009 2008 $1.89 $(0.08) (1.19) 0.19 $0.70 $0.11 2009 Consolidated Results 16 $482 $710 $1,192 Long-term debt reduced by $482 million in 2009 2009 Long-Term Debt Reduction 17 2009 2008 Revenues $ 3,001 $ 3,190 Costs and expenses 2,654 2,965 Segment operating income $347 $225 ($ in Millions) •Record annual operating earnings •16.5% ROI - fourth consecutive year of returns in excess of cost of capital •Highest return in peer group Corrugated Packaging Segment 18 ($ in Millions) (Box planttransformation,PBL and lowermill costs) (Lower inputcosts and lowerbox pricing) Corrugated Packaging Segment Earnings 19 2009 2008 Revenues $ 576 $ 694 Costs and expenses (603) (734) Segment operating income (loss) $(27) $(40) ($ in Millions) •Housing starts declined 39% in 2009 vs. 2008 •2009 EBITDA of $17 million, an improvement of $9 million vs. 2008 Building Products Segment 20 Housing Starts TIN EBITDA 2006 2007 2008 2,127 2009 906 554 $8 $17 21 Net income (loss) per share Special items Net income (loss) per share excluding special items Q4 2009 Q4 2008 Q3 2009 $0.34 $ (0.06) $0.61 (0.41) 0.17 (0.37) $(0.07) $0.11 $0.24 •Cash provided by operations of $200 million •Long-term debt down $169 million •Share-based compensation expense increased $37 million vs. Q4 2008 and$6 million vs. Q3 2009 due to increase in share price Fourth Quarter 2009 Consolidated Results 22 ($ in
